In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1924V
                                        UNPUBLISHED


    MARY RICHARDSON,                                        Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: August 11, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu); Guillain-
                       Respondent.                          Barré syndrome (GBS).


Laura Levenberg, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Nina Ren, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On September 29, 2021, Mary Richardson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she developed Guillain-Barré syndrome (“GBS”) as
a result of the influenza (“flu”) vaccination she received on October 2, 2018, Petition at
Preamble. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On August 10, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent concludes that Petitioner has satisfied the criteria set forth in
the Vaccine Injury Table (the “Table”) and the Qualifications and Aids to Interpretation
(“QAI”), which afford Petitioner a presumption of causation if the onset of GBS occurs
1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
between three and forty-two days after a seasonal flu vaccination and there is no apparent
alternative cause. Id. at 3 (citing 42 C.F.R. § 100.3(a)(XIV)(D), (c)(15)). Respondent
further agrees that Petitioner experienced more than six months of residual effects. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2